Citation Nr: 0336756	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for a right knee disability resulting from VA hospitalization 
or surgical or medical treatment in July 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from December 
1954 to September 1957.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  It is not shown that the veteran's right knee disability 
was caused by, or exacerbated by treatment at a VA hospital 
in June 1999, nor is there competent evidence of a nexus 
between the veteran's right knee disability and his treatment 
at a VA facility.  


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for a right knee disability claimed as due 
to VA treatment are not met.  38 U.S.C.A. § 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the veteran was informed 
in June 2001 and in October 2001, of what type of evidence 
was needed to substantiate his claim.  On both occasions, the 
RO sent a letter to the veteran explaining the VCAA as it 
pertained to his claim.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed him of the legal elements of a 
service connection claim in general.  Also, the statement of 
the case (SOC) provided to the veteran in May 2002 contained 
the Department's regulation implementing the VCAA, and 
informed the veteran of the laws and regulations pertinent to 
his claim.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the RO 
obtained the VA records pertinent to the claim.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained.  

In addition, the veteran has been examined and a medical 
opinion has been obtained.  The Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

The veteran did not file his claim for section 1151 
compensation until September 2000.  Accordingly, he must show 
fault or negligence on the part of VA in providing the 
medical treatment in question to prevail in his appeal.  See 
38 U.S.C.A. § 1151 (West 2002) (a showing of fault or 
negligence is necessary for recovery of claims filed on or 
after October 1, 1997).  Only if he had filed his claim prior 
to that date would this not be necessary.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584, 586-88 
(1991); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

38 U.S.C.A. § 1151 (West 2002) now provides that compensation 
under chapters 11 and 13 of 38 U.S.C. shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected. For the purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was ---


	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or


	(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.

38 U.S.C.A. § 1151 (West 2002).

The veteran contends that he developed a right knee 
disability as a result of treatment at a VA facility in June 
1999.  He states that prior to this treatment his right knee 
was fine. 

VA records show that in June 1999, the veteran was noted to 
have a right foot ulcer, and debridement of the right foot 
was performed.  He was to be further treated with antibiotics 
and a cast.  In December 1999, it was noted that the veteran 
had been treated in othro with a walking cast.  It was noted 
that the veteran had knee swelling the previous month, and 
that knee aspiration showed no septic joint.  Intraarticular 
steroid was injected and the veteran was pain free since.  VA 
X-rays in March 2000 showed right knee findings suggestive of 
acute osteomyelitis.  In June 2000, the veteran noted a 
history of right knee instability since the removal of a 
right leg cast that was for a right foot ulcer.  The 
diagnosis was, severe right knee varus deformity.  

In December 2001, the veteran was examined by VA.  Initially, 
the veteran did not appear, and the examiner made remarks 
following a review of the medical records.  It was noted that 
according to the medical records, the veteran was seen on 
June 11, 1999 with a diabetic ulcer of the right foot.  It 
had been noted in the history at that time that the veteran 
was a known type 2 diabetic of approximately 45 years 
duration.  The examiner noted that the veteran had not seen a 
physician for five years prior.  The veteran was 
hospitalized, treated with antibiotics and had a debridement 
performed on the right foot.  It was noted that he was 
discharged from the hospital on oral antibiotics and advised 
to be seen in the Orthopedic Clinic on June 21, 1999.  The 
examiner noted that the veteran was subsequently seen and 
fitted with a cast which he wore for approximately one month.  
It was pointed out that there was no documentation as to when 
the cast was applied or when it was removed.  The examiner 
stated that he assumed it was a short leg non-walking cast.  
It was noted that in November 1999, the veteran was suspected 
of having osteomyelitis of the right knee region.  It was 
reported that a bone scan showed a hot spot and that X-rays 
showed advanced degenerative changes of the right knee with a 
varus deformity.  It was reported that the veteran was then 
seen in December 1999 in Physical Medicine due to right knee 
instability which he had attributed to the cast that had been 
applied.  It was noted on examination at that time that 
reflexes in the lower extremity were absent, pinprick was 
absent and that the veteran was fitted with a knee brace for 
instability.  

The examiner noted that the question had been raised as to 
whether the varus deformity was due to the previous treatment 
of the foot ulcer.  The examiner opined that the treatment of 
the foot ulcer was quite appropriate.  It was stated that the 
veteran was treated with surgical debridement and 
antibiotics.  It was stated that the veteran was placed in a 
cast which the examiner assumed was a short-leg cast, which 
it was noted would in no way affect the stability of the 
right knee nor would it cause a varus deformity.    It was 
stated that apparently osteomyelitis had been considered to 
have occurred in the right knee region, which if that were 
the case, most likely was a direct result of the infection of 
the foot.  It was also pointed out that the right knee 
deformity might be a reflection of peripheral neuropathy.  It 
was noted that these were speculation at best.  The examiner 
stated that it could be said with certainty that the 
treatment of the foot from the beginning, i. e., antibiotics, 
debridement and casting were quite appropriate.  The examiner 
went on to say that in no way did the treatment of the foot 
deformity cause any instability in the right knee and it did 
not cause any varus deformity of the right knee.  

In an addendum, the examiner noted that shortly after the 
chart review was dictated, the veteran presented in the 
clinic.  A history was taken and an examination was 
conducted.  The veteran reported that he had not had any 
problems with his right knee prior to 1999.  He reported that 
the cast that was applied extended to just below the knee and 
was worn for approximately one month.  Current findings 
showed marked laxity of the right knee in all four 
directions.  It was noted that the veteran presented in a 
walker and that he had a marked valgus deformity due to 
ligamentous instability.  It was noted that he was wearing a 
soft brace on the right knee.  

The examiner stated that combining the chart review and the 
physical examination, he again concluded that there was no 
evidence of substandard care in the treatment of the 
veteran's right foot infection.  It was noted that the cast 
extended to below the knee and therefore in no way could be 
incriminated as far as the instability in the veteran's right 
knee.  It was noted that his neurological examination was 
somewhat equivocal, but that it still was the examiner's 
opinion that the deformity of the veteran's right knee 
consisting of the varus abnormality and the marked 
ligatmenous laxity was most likely due to peripheral 
neuropathy.  The examiner concluded that there was no 
evidence whatsoever that the veteran's right knee varus 
deformity was due to substandard, negligent, or faulty care 
given at a VA hospital.  

The appellant has not provided any medical evidence to 
establish that he suffers from additional right knee 
disability that is related to any VA medical treatment he 
received in 1999.  The appellant is not medically trained and 
is not qualified to render such a medical opinion, nor is he 
qualified to diagnosis the presence of any medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Further, there is no medical evidence which indicates that 
the additional disability of which the appellant has 
complained had any relationship to the medical treatment 
rendered by VA provider.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The appellant's allegations of right knee disability because 
of medical care he received at the VA in July 1999 are not 
otherwise borne out by the evidence of record, including any 
credible medical opinion that the course of treatment he 
received at the VA had resulted in any additional pathology 
relating to the right knee.  On the contrary, there is an 
opinion by a VA examiner that there is no relationship 
between his right knee disability and his VA treatment.  This 
opinion was based on a complete review of the record and 
examination of the veteran.  12

The Board finds that the evidence does not establish that 
there was carelessness, negligence, accident, lack of proper 
skill or error of judgment on the part of any of the hospital 
personnel.  It is the decision of the Board that the 
appellant is not shown to have a right knee disability which 
was incurred as the result of hospitalization or treatment 
within the purview of the provisions of 38 U.S.C.A. § 1151 in 
effect since October 1997.   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
orthopedic claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, a 
right knee disability resulting from VA hospitalization or 
surgical or medical treatment in July 1999 is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



